Citation Nr: 1207135	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for shin splints, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1977 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This appeal was previously before the Board in April 2011, at which time it was remanded to afford the Veteran a Board hearing.  The Veteran, however, withdrew his request for a hearing in June 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of entitlement to service connection for shin splints. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for shin splints, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  An appeal withdrawal is effective when received by the agency of original jurisdiction prior to its transfer to the Board, and thereafter, it is effective when received by the Board.  Id.  

In May 2010 the Veteran's appeal was transferred to the Board.  In June 2011, the appellant's representative indicated that the appellant wished to withdraw his appeal, and attached written statements by the Veteran indicating the same.  In January 2012 the Veteran's representative submitted an Appellant's Brief wherein he appeared to continue the appeal; however, the Board finds that the Veteran's written submission in June 2011 stating "I do not wish to pursue the above appeal or any issues related to the appeal" clearly expressed his intent to withdraw his appeal, after which the Board lacks further jurisdiction.  

Accordingly, following transfer of an appeal to the Board, a written withdrawal of an appeal is effective when received by the Board prior to promulgation of a decision, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  

(CONTINUED ON THE FOLLOWING PAGE)


ORDER

The appeal for entitlement to service connection for shin splints is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


